Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 13, 15-18 and 20
Claims 1-9, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey, C. William (2003/0106230; “Hennessey”) in view of Niwa (JP-3608125-B2; “Niwa”) Regarding independent claims 1 and 17, Hennessey discloses in figures 9A, 9B, and 11 and paragraphs [0049], [0050] and [0054] a system 900 having at least four linear actuators extending from base 304 and connected to the bottom of the top structure 308 which has a top surface onto which attachment plate 900 to which an optical fiber can be attached such that the position and alignment of the optical fiber can be optimized. Hennessey, fig. 11 (“amplitude of test signal … is maximized”).
Further regarding independent claims 1 and 17, Hennessey does not explicitly disclose that the actuators maintain contact with the structure through joints having at least four degrees of freedom.
However, Niwa discloses in figures 1, 3, 5, 8 and 9 hemispherical pole magnet joints 1 which maintain contact with workpieces W that have complicated shapes or large steps.  Niwa, pars. [0022]-[0023] (“When the magnet body M1 is lowered until the salient pole magnet 1 comes into contact with the workpiece W1 formed in a concavo-convex shape, each salient pole magnet 1 slides in the vertical direction according to the contact surface of the workpiece W1.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Hennessey to comprise:
1. A positioner, comprising: a structure; at least one base; a plurality of actuators configured to support the structure over the at least one base and to move the structure relative to the at least one base in response to extension or retraction of one or more actuators, wherein: three or more of the actuators maintains contact with the structure through a joint having at least four degrees of freedom (DOF).
17. A positioner, comprising: a top plate; a baseplate; and three or more actuators configured to support the top plate over the baseplate and to move the top plate in response to extension or retraction of one or more actuators, wherein each of the actuators maintains contact with the top plate through a joint having at least four degrees of freedom (DOF).
because the resulting configurations would facilitate lifting and conveying workpieces with complex shapes.  Niwa, par. [0001].
Regarding claims 2-9, 13, 15-16, 18 and 20, Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hennessey in view of Niwa to comprise:
2. The positioner of claim 1, wherein the three or more actuators includes at least two actuators that maintain contact with the structure through a joint having five DOF.
3. The positioner of claim 2, wherein the three or more actuators includes at least two actuators that maintain contact with the structure through a joint having four DOF.
4. The positioner of claim 1, wherein the three or more actuators includes at least two actuators that maintain contact with the structure through a joint having four DOF.
5. The positioner of claim 1, wherein at least one joint having four DOF is a magnetic joint.
6. The positioner of claim 1, wherein at least one joint having five DOF is a magnetic joint.
7. The positioner of claim 1, wherein each of the three or more actuators has a magnetic joint with the structure.
8. The positioner of claim 1, wherein an actuator having a 4 DOF joint with the structure has a cylindrical end that contacts the structure.
9. The positioner of claim 1, wherein an actuator having a 5 DOF joint with the structure has a hemispherical end that contacts the structure.
13. The positioner of claim 1, wherein: the structure comprises a top plate and the at least one base includes at least one base plate, and the three or more actuators that support the top plate are coupled to the at least one base plate.
15. The positioner of claim 1, further comprising an end plate including a coupling to an end of the structure.
16. The positioner of claim 15, wherein the coupling is a magnetic coupling.
17. A positioner, comprising: a top plate; a baseplate; and three or more actuators configured to support the top plate over the baseplate and to move the top plate in response to extension or retraction of one or more actuators, wherein each of the actuators maintains contact with the top plate through a joint having at least four degrees of freedom (DOF).
18. The positioner of claim 17, wherein the three or more actuators includes at least two actuators that maintain contact with the top plate through a joint having four DOF and at least one actuator that maintains contact with the top plate though a joint having five DOF.
20. The positioner of claim 17, wherein the actuators having a 4 DOF joint with the top plate have a cylindrical end.
because the resulting configurations would facilitate lifting and conveying workpieces with complex shapes.  Niwa, par. [0001].
Claims 10-12, 14 and 19
Claims 10-12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hennessey, C. William (2003/0106230; “Hennessey”) in view of Niwa (JP-3608125-B2; “Niwa”), as applied in the rejection of claims 1-9, 13, 15-18 and 20, and further in view of Kanda et al. (2005/0276550; “Kanda”)  and further in view of Bach, Cantenys (ES-2320064-A1; “Bach”).
Regarding claims 10-12, 14 and 19, Kanda discloses in figures 15A and 15B top plates 37 having fiber-holding grooves 39 on the top surfaces and inclined surfaces/structures on the sides which interact in wedge-like fashions with inclined surfaces/structures on the bottom plate.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Hennessey in view of Niwa -- with Kanda’s grooves and inclines – to comprise: 
10. The positioner of claim 1, wherein the structure includes a lengthwise groove, depression, or channel.
11. The positioner of claim 10, wherein the lengthwise groove, depression, or channel is configured to hold at least one optical fiber.
12. The positioner of claim 10, wherein the structure includes a V-groove configured to hold at least one optical fiber.
14. The positioner of claim 13, wherein the top plate includes angled sides engaged by the three or more actuators and the at least one base plate includes angle side pieces to which the three or more actuators is coupled and the angled sides of the top plate and the angled side pieces of the at least one base plate have the same angle with respect to a vertical plane or axis.
19. The positioner of claim 17, wherein the top plate includes angled sides engaged by the three or more actuators and the base plate includes angle side pieces to which the three or more actuators are coupled and the angled sides of the top plate and the angled side pieces of the base plate have the same angle with respect to a vertical plane or axis.
because the resulting configurations would facilitate vertically moving the top plate by actuator-mediated interactions between the top and bottom inclined/wedge shapes/structures.  See Bach, figs. 2 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883